Memorandum Opinion filed November 6, 2014 Withdrawn; Motion for
Rehearing Denied, Dismissed and Substitute Memorandum Opinion filed
December 11, 2014.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-14-00691-CV

 NGOZI ORISAKWE IN HER CAPACITY AS PRESIDENT AND BOARD
   CHAIR OF UMUADA IGBO IN DISPORA USA, INC., HOUSTON
  CHAPTER; AND NGOZI ORISAKWE, INDIVIDUALLY, Appellants
                                         V.
BRIDGET B. AKAZIE, AGNES OLOLO COMMY AWAGWU AND JANE
                   DOE NOS. 1-20, Appellees

                    On Appeal from the 133rd District Court
                             Harris County, Texas
                       Trial Court Cause No. 2012-48440

SUBSTITUTE                    MEMORANDUM                         OPINION
      On November 6, 2014, this appeal was dismissed for want of prosecution for
failure to pay the appellate filing fee and for preparation of the clerk’s record. On
November 19, 2014, appellants filed a motion for rehearing asking that the appeal
be reinstated. The filing fee was paid and the clerk’s record was filed on November
20, 2014. We deny appellants’ motion for rehearing, but we withdraw our
memorandum opinion issued November 6, 2014, vacate the judgment of that date,
and issue the following substitute memorandum opinion.

      The clerk’s record reflects that the trial court signed a final judgment on
February 4, 2014. Appellants filed a timely motion to set aside or modify the
judgment. The motion was denied by a written order signed April 14, 2014.
Appellants filed a further motion to reconsider the trial court’s April 14, 2014
denial of appellants’ motion for to set aside or modify the judgment. The trial court
denied the motion by written order signed July 24, 2014. Appellants’ notice of
appeal was filed August 23, 2014.

      When a timely post-judgment motion is filed, the appellate timetable is
extended for 90 days after the final judgment is signed. See Tex. R. App. P.
26.1(a). The final judgment was signed February 4, 2014, making appellants’
notice of appeal due May 5, 2014. The appellate rules provide for a 15-day
extension if the notice of appeal is filed within 15 days of its due date. See Tex. R.
App. P. 26.3. Appellants’ notice of appeal was filed beyond the 15-day period for
an extension of time.

      On November 25, 2014, this court notified the parties that the court would
consider dismissing the appeal for want of jurisdiction unless a response was filed
demonstrating that this court has jurisdiction over the appeal. Appellants filed a
response on December 3, 2014. In their response, appellants argue that the time to
perfect an appeal begins when the order denying a motion for new trial is signed,
citing Texas Rule of Civil Procedure 329b(g) and (h).

      Rule 329b(g) provides that a motion to modify or reform the judgment must
be “filed and decided within the same time period prescribed for deciding a motion
                                          2
for new trial and shall extend the trial court’s plenary power and the time for
perfecting an appeal in the same manner as a motion for new trial.” Tex. R. App. P.
329b(g). This rule applies in this case to extend the time to perfect the appeal for
90 days from the February 4, 2014 judgment. Rule 329b(h) provides that if the
judgment is modified, the time to perfect the appeal “shall run from the time the
modified, corrected, or reformed judgment is signed.” Tex. R. App. P. 329b(h).
The appellate record contains no modified, corrected or reformed judgment in this
case.

        Appellants’ notice of appeal was due May 5, 2014, or at the latest May 20,
2014, if a 15-day extension had been granted. Appellants’ notice of appeal filed
August 23, 2014 was filed too late to appeal the February 4, 2014 judgment.
Accordingly, the appeal is ordered dismissed for want of jurisdiction.


                                      PER CURIAM

Panel consists of Justices McCally, Brown, and Wise.




                                         3